 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 1 of 11 PageID 324




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION



STUART FRITZ DOMINIQUE,

             Plaintiff,

v.                                                Case No. 2:18-cv-231-FtM-NPM

CAPREIT, INC.

             Defendant.


                     PRELIMINARY APPROVAL ORDER

      Before the Court is Plaintiff’s Unopposed Motion for Entry of Preliminary

Approval Order (Doc. 54). The parties consented to proceed before the undersigned

for all proceedings. (Doc. 53). Plaintiff Stuart Dominique filed this unpaid wage and

overtime claim under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq., on behalf of himself and similarly situated individuals. (Doc. 18). Plaintiff

seeks: (1) conditional certification of a collective action comprised of similarly

situated employees; (2) preliminary approval of the Amended Settlement

Agreement; (3) approval of the notice to be sent to putative collective action

members; and (4) approval of additional settlement procedures. (Doc. 54). Plaintiff

represents Defendant Carpreit, Inc. does not oppose the relief requested. (Id., p. 18).

For the reasons discussed below, the motion is granted.
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 2 of 11 PageID 325




                                 BACKGROUND

      A brief procedural history is instructive. On March 9, 2018, Plaintiff filed this

action and on June 29, 2018, Plaintiff filed an Amended Collective Action

Complaint. (Doc. 1; Doc. 18). In the Amended Collective Action Complaint,

Plaintiff alleges that he and similarly situated individuals worked for Defendant and

were not properly paid overtime compensation. (Doc. 18, pp. 3-5). Plaintiff claims

that Defendant “miscalculates the overtime wages due by failing to include

commission payments in determining the employees’ regular rate of pay. Instead,

the Defendant intentionally deprives employees of their lawful wages by simply

taking their hourly wage and multiplying it by time and one half, thus excluding

lucrative commissions earned as part of the employees’ regular rate of pay for each

pay period.” (Id., ¶ 14). Plaintiff also includes collective action allegations in the

Amended Complaint. (Id., pp. 6-10). After lengthy negotiations, the parties reached

a proposed settlement as to Plaintiff’s claims as well as the claims of all putative

collective-action members. (Doc. 54, pp. 11-12).

                               LEGAL STANDARD

      In FLSA cases generally, litigants often seek court approval of the settlement

of FLSA claims to avoid the risk that such a settlement without court approval may

be unenforceable. And to obtain approval of anything short of a full compensation

agreement, courts in this Circuit generally require the filing of the settlement


                                          2
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 3 of 11 PageID 326




agreement on the public docket for review. Any additional terms, such as non-

disparagement or confidentiality provisions, are generally approved when they are

for the benefit of the employee or in furtherance of the employee’s interests. See

Zdun v. Virtu Cathedral Associates, LLC, No. 3:17-cv-579-J-39PDB, 2018 WL

3761024, *3-4 (M.D. Fla. May 14, 2018).

      “If the parties are represented by competent counsel in an adversary context,

the settlement they reach will, almost by definition, be reasonable.” Dees v.

Hydrady, Inc., 706 F. Supp 2d 1227, 1241 (M.D. Fla. 2010). Nevertheless, when

scrutinizing FLSA settlements for fairness, courts generally evaluate:

             (1) the existence of fraud or collusion behind the
             settlement; (2) the complexity, expense, and likely
             duration of the litigation; (3) the stage of the proceedings
             and the amount of discovery completed; (4) the probability
             of plaintiff’s success on the merits; (5) the range of
             possible recovery; and (6) the opinions of the counsel.
Id.

      Under the FLSA, an action “may be maintained against any employer . . . by

any one or more employees for and in behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). Thus, the FLSA authorizes the

use of collective actions against employers accused of violating the FLSA. Morgan

v. Family Dollar Stores, Inc., 551 F.3d 1233, 1258 (11th Cir. 2008). The purposes

of the collective action are twofold: (1) to reduce the burden on plaintiffs by pooling

their resources; and (2) to efficiently resolve common issues of fact and law that


                                          3
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 4 of 11 PageID 327




arise from the same illegal conduct. Id. at 1264. Basically, a collective action allows

the efficient resolution of a large number of plaintiffs’ claims at one time. Id. To

maintain a collective action, plaintiffs must demonstrate that they are “similarly

situated.” Id. (citing Anderson v. Cagle’s, Inc., 488 F.3d 945, 952 (11th Cir. 2007)).

      Although not mandated, courts have utilized a two-tiered approach for

certifying a section 216(b) opt-in collective action. Copeland-Stewart v. New York

Life Ins. Co., No. 8:15-CV-159-T-23AEP, 2016 WL 231237, at *1 (M.D. Fla. Jan.

19, 2016). The Eleventh Circuit found the two-tiered approach a helpful tool for

district courts to use to manage these types of cases. Hipp v. Liberty Nat. Life Ins.

Co., 252 F.3d 1208, 1219 (11th Cir. 2001). The two-tiered approach consists of the

following:

             The first determination is made at the so-called “notice stage.”
             At the notice stage, the district court makes a decision – usually
             based only on the pleadings and any affidavits which have been
             submitted – whether notice of the action should be given to
             potential class members.

             Because the court has minimal evidence, this determination is
             made using a fairly lenient standard, and typically results in
             “conditional certification” of a representative class. If the
             district court “conditionally certifies” the class, putative class
             members are given notice and the opportunity to “opt-in.” The
             action proceeds as a representative action throughout
             discovery. The second determination is typically precipitated
             by a motion for “decertification” by the defendant usually filed
             after discovery is largely complete and the matter is ready for
             trial. At this stage, the court has much more information on
             which to base its decision, and makes a factual determination
             on the similarly situated question. If the claimants are similarly
             situated, the district court allows the representative action to

                                             4
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 5 of 11 PageID 328




             proceed to trial. If the claimants are not similarly situated, the
             district court decertifies the class, and the opt-in plaintiffs are
             dismissed without prejudice. The class representatives – i.e. the
             original plaintiffs – proceed to trial on their individual claims.
             Based on our review of the case law, no representative class
             has ever survived the second stage of review.

Hipp, 252 F.3d at 1218 (quoting Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1211

(5th Cir. 1995)). The party seeking approval of the collective action has the burden

of showing a reasonable basis for a claim that other employees are similarly situated

to the plaintiff. Copeland-Stewart, 2016 WL 231237, at *2; see also Cagle’s, Inc.,

488 F.3d at 952 (holding at the conditional certification stage, a plaintiff must

demonstrate: (1) there are other employees who desire to opt-in to the action; and

(2) the employees who wish to opt-in are similarly situated). This standard is “not

particularly stringent,” “fairly lenient,” and “‘flexib[le].” CONDITIONAL

CERTIFICATION

      In this case, the collective action opt-in members comprise, “all non-exempt

employees who worked for Defendant, and earned commissions as part of their

compensation in weeks in which they also worked overtime from June 1, 2015

through December 31, 2017.” (Doc. 54-1 ¶ 1.5). For conditional certification,

Plaintiff must show there are other employees who wish to opt-in to the action and

that they are similarly situated. One method to show whether other opt-in plaintiffs

wish to opt-in to the action is by showing that “plaintiffs can definitively establish

that other people exist who are subject to the same allegedly discriminatory

                                             5
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 6 of 11 PageID 329




policies complained of by plaintiffs.” Dawkins v. GMAC Ins. Holdings, Inc., No.

3:03-CV-322-J-99HTS, 2005 WL 8159667, at *7 (M.D. Fla. Sept. 1, 2005). Here,

Defendant “concedes that all members of the putative collective were eligible to

receive commissions and subjected to the same policy with respect to the inclusion

of such commissions in the overtime calculation.” (Doc. 54, p. 4). And there is no

dispute that the putative opt-in plaintiffs are 443 current and former employees of

Defendant. (Id., n.8). Thus, the many former and current employees fit within the

proposed collective action definition and this evidence is neither speculative nor

unsupported. Plaintiff therefore satisfies this requirement.

      Next, Plaintiff must provide a reasonable basis to conclude that the

prospective opt-in plaintiffs are similarly situated to him. White v. SLM Staffing

LLC, No. 8:16-CV-2057-T-30TBM, 2016 WL 4382777, *2 (M.D. Fla. Aug. 17,

2016). Plaintiff represents that even though the putative opt-in plaintiffs may not

have held the same job positions or job titles, they all were non-exempt hourly

employees, who “received regular commissions as part of their compensation that

was not included in the regular rate for purposes of calculating overtime.

Specifically, Plaintiff and the putative collective-action members received regular

commission payments as a result of their roles in contributing to the engagement of

new or renewed residential leases.” (Doc. 54, p. 4). And all of the putative opt-in

plaintiffs were subject to the same alleged unlawful policy. (Id.). See Dawkins,


                                          6
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 7 of 11 PageID 330




2005 WL 8159667, at *8. Keeping the “fairly lenient” standard in mind, the Court

finds Plaintiff has satisfied the similarly situated requirement as well.

          CLAIMS, DEFENSES, AND PROPOSED SETTLEMENT

      Plaintiff was employed by Defendant as a marketing associate. (Doc. 18, ¶ 2).

Plaintiff alleges that he and current and former employees are entitled to recover

unpaid overtime compensation owed to him and all current and former employees

who were similarly situated to Plaintiff. (Id., ¶ 11). Defendant disputes liability.

(Doc. 54, p. 11).

      Nonetheless, after extensive negotiations, the parties agreed to settle all claims

in this dispute after a year of “hard-fought litigation.” (Doc. 54, pp. 2, 11).

Evaluating the proposed settlement for fairness and reasonableness, the Court first

notes both parties agree that the settlement terms represent a fair and equitable

resolution of the dispute, especially in light of the amount negotiated representing

100% of the estimate of Plaintiff’s and putative members’ alleged losses. (Id.). The

parties represent that the settlement is preferable to the expense and time for a trial.

(Id., p. 13). And while Plaintiff is confident in the strength of his case, he is also

aware of the various defenses available to Defendant and the risks associated with

proceeding to trial. (Id.). The parties believe approval of the settlement agreement is

in their best interests “given the disputed issues and the risks, time requirements, and

unknown case duration inherent to litigation.” Kleekamp v. Home Performance All.,


                                           7
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 8 of 11 PageID 331




Inc., No. 2:17-cv-660, 2018 WL 2986687, *1 (M.D. Fla. June 6, 2018), report and

recommendation adopted, 2018 WL 2970982 (M.D. Fla. June 13, 2018). There is

no indication of any fraud or collusion. (Doc. 54, p. 12). Rather, the settlement

agreement results from arms’ length negotiations between well informed and

experienced counsel. (Id.; Doc. 54-1, ¶6.2).

      Monetary Terms

      The maximum gross settlement amount as defined in the Amended Settlement

Agreement totals $65,000.00. (Doc. 54-1, ¶ 1.15). During discovery, a list of all

putative collective action members was produced and the parties represent that the

allocation to each individual reflects a fair and reasonable allocation based on the

alleged hours worked by each member, as determined after review and consideration

of the discovery. (Id., ¶ 1.15(b). The parties devised a formula if the allocations

exceed the maximum settlement amount. (Id.). And conversely, the parties agreed if

all funds were not distributed, the remaining funds will be donated by Defendant to

Give Kids The World, Inc. (Id., ¶ 4.6). On balance, given the allocation formula and

identification of collective-action members, it appears highly unlikely that any such

cy pres distribution would become necessary. These terms appear fair and reasonable

considering the range of possible recovery and the risks of further litigation.




                                          8
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 9 of 11 PageID 332




      Settlement Procedures

      Under the terms of the Amended Settlement Agreement, the parties propose a

detailed road map of the settlement process. (Doc. 53-1). In sum, upon receipt of a

list of putative members, the Settlement Administrator mails to each a notice, and a

claim form. (Id., ¶ 3.3). The putative members who wish to participate must sign and

return the claim form within a specific time frame. (Id., ¶ 3.4). Following the

expiration of the notice period, the Settlement Administrator will provide a

comprehensive report identifying the participating members to counsel who will file

it with the Court. (Id., ¶ 3.6). The Amended Settlement Agreement also provides a

process for objections to the proposed settlement to be heard at a fairness hearing,

and a detailed process for payments after final approval of the agreement. (Id., ¶¶

3.7-4.7). Lastly, the Settlement Agreement contains a limited release that releases

Defendant from all claims and causes of action based on applicable federal or state

wage and hour laws that arise out of work performed through the date of the final

order approving the settlement. (Id., ¶ 5.1). This detailed process appears fair and

reasonable.

      Attorney’s Fees and Costs

      The proposed settlement includes an agreement that Defendant pays

Plaintiff’s attorneys’ fees and expenses in the amount of $52,861.07. (Doc. 54, p.

17). The parties represent that this amount was negotiated separately from the


                                         9
 Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 10 of 11 PageID 333




amounts claimed by Plaintiff and is not a function of any percentage of recovery.

(Id., p. 16-17). This aspect of the settlement also appears fair and reasonable. See

Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. Aug. 4, 2009).

                                       NOTICE

      Attached to the motion is the proposed “Notice of Settlement of Lawsuit and

Right to Submit Claim” and “Claim Form.” (Doc. 54-1, pp. 30-32, 34). The purpose

of court-authorized notice is to prevent misleading communications and to ensure

that the notice is timely, accurate, and informative. Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 172, (1989). The Court finds the proposed notice is timely,

accurately reflects the claims, and informs the putative members of their rights and

obligations. The Court approves both the Notice and the Claim Form.

                               FAIRNESS HEARING

      The parties request the Court schedule a fairness hearing at least ninety days

following the date of the preliminary approval order. (Doc. 54-1, ¶ 1.11). While class

actions may only be settled with judicial approval after a fairness hearing (see Fed.

R. Civ. P. 23(e)(2), such a hearing is not mandated in FLSA settlements. Mygrant v.

Gulf Coast Rest. Grp., Inc., No. CV 18-0264-WS-M, 2019 WL 4620367, at *7 (S.D.

Ala. Sept. 23, 2019). Although not mandated, courts may schedule a fairness hearing

particularly when objections are filed. Id. Thus, the Court will set a fairness hearing,

but may cancel it if no objections are filed in this case.


                                           10
Case 2:18-cv-00231-NPM Document 55 Filed 11/10/20 Page 11 of 11 PageID 334




    Accordingly, it is ORDERED:

    (1)   The Unopposed Motion for Entry of Preliminary Approval Order (Doc.

          54) is GRANTED and the Court preliminarily approves the Amended

          Settlement Agreement (Doc. 54-1).

    (2)   The Court authorizes the Settlement Administrator, AB Data, Inc., to

          distribute the Notice of Settlement and Claim Form to putative

          collective-action members as set forth in the Amended Settlement

          Agreement. (See Doc. 54-1, ¶ 1.10).

    (3)   A Fairness Hearing will be set by separate notice on Tuesday,

          February 9, 2021 at 10:00 a.m.

    (4)   This action and all deadlines are stayed to carry out the terms and

          conditions of the Amended Settlement Agreement and Preliminary

          Approval Order.

    DONE and ORDERED in Fort Myers, Florida on November 10, 2020.




                                    11
